Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/728,461 which was filed on 10/9/2017. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 

Response to Amendment
In the reply filed 4/30/2021, claims 1-2, 5-6, 9-10, 13-14, 15-16, and 21 have been amended. No additional claims have been added or cancelled.  Accordingly claims 1-19 and 21 stand pending.

Response to Arguments

The applicant argues that Lin does not teach “training a plurality of cluster-specific classifiers, wherein each cluster-specific classifier corresponds to a respective tag sequence cluster” and that Lin only teaches training one single classifier, not a plurality of classifiers.  The examiner respectfully disagrees.  Lin teaches, in paragraph 26, training a classifier to map tag data to labels in a specific cluster.  Also Lin teaches in claim 1 that the method is used to train classifiers and since the plural form of classifiers is used it is interpreted to be able to train more than a single classifier.  Additionally, when combined with the multiple classifiers trained and used as taught by Mastierov, this would teach training multiple cluster-specific classifiers.  Therefore, the examiner is not persuaded.
The applicant argues that Mastierov does not teach training, a plurality of cluster-specific classifiers, wherein: each cluster-specific classifier corresponds to a respective tag sequence cluster.  The applicant argues that Mastierov teaches three classifiers that are each configured to perform different functions and do not correspond to a different cluster of a set of clusters. In particular the applicant argues that Mastierov does not provide that the three classifiers each correspond to a different tag sequence cluster.  The examiner respectfully disagrees.  In paragraph 72 Mastierov teaches training multiple classifiers, such as a price classifier, an identifier classifier, and an item description classifier.  In paragraph 74 Mastierov teaches how the price classifier is trained and used.  Mastierov teaches that a price field is identified and the preceding token sequence is then abstracted to form features, e.g. tag sequence data.  These 
The applicant also argues that Mastierov does not teach "training a plurality of cluster-specific classifiers" that each perform predicting mappings between the transaction records and the labels of interest.  The examiner respectfully disagrees.  Mastierov teaches training the price classifier to map input to labels from the price taxonomy using the price classifier in paragraph 74, training the identifier classifier to map input to labels from the identifier taxonomy using the identifier classifier in paragraph 76, and training the item description classifier to map input to labels from known item descriptions using the item description classifier in paragraph 77.  Mastierov is also combined with Kapadia and Lin to teach the input being transactional records, uses tag sequences, and incorporates classifier training (such as with Lin as argued above) as well. This is interpreted performing the function of predicting the mapping from the records to labels of interest.  Therefore, the examiner is not persuaded.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al. (US2014/0067737), hereinafter Kapadia, in view of Lin et al. (US2017/0236032), hereinafter Lin, and Mastierov et al. (US2016/0110762), hereinafter Mastierov.

Regarding Claim 1:
Kapadia teaches:
A method comprising: receiving labeled transaction records as training data, the transaction records including token sequences (Kapadia, [0059-0070, 0076-0082], note 
forming tag-level sequence data from the token sequence, the tag-level sequence data including tag sequences corresponding to the token sequences, each tag in the tag sequences being a respective abstraction of one or more tokens (Kapadia, figure 2C, [0059-0070], note semantic rules for key words and phrases in descriptive dimensions of transaction data, which is interpreted as tag-level sequence data, e.g. IRS = Federal Tax; note each tag is an abstraction of one or more tokens);
training a classifier that predicts mappings between i) the transaction records and ii) the tag sequence clusters (Kapadia, [0070-0075], note predictive classification, when combined with Lin this would be used with the cluster-level classifier); 
training, a plurality of specific classifiers, wherein: each specific classifier corresponds to a respective tag sequence cluster (Kapadia, [0046-0048, 0054, 0076-0077], note multiple classifiers that correspond to a specific rules corresponding to the input, note training), and  
each specific classifier corresponds to a respective tag sequence cluster predicts mapping between i) transaction records and ii) one or more labels of interests (Kapadia, figure 2C, [0010, 0045-0070], note semantic rules for key words and phrases in descriptive dimensions of transaction data, which is interpreted as tag-level sequence data, e.g. IRS = Federal Tax; note classification of tags); 
receiving a test transaction record (Kapadia, [0059-0070, 0076-0082], note receiving transaction records);

determining, from the plurality of classifiers, a particular classifier that corresponds to the particular tag sequence cluster (Kapadia, figure 2C, [0045-0048, 0070-0074], note selecting a classifier out of multiple classifiers to use for the input, e.g. tag sequence);
predicting a label of interest of the test transaction record using the determined particular classifier (Kapadia, figure 2C, [0010, 0045-0070], note semantic rules for key words and phrases in descriptive dimensions of transaction data, which is interpreted as tag-level sequence data, e.g. IRS = Federal Tax; note classification of tags); and 
providing a representation of the test transaction record in association with the label of interest to a data consuming device for storage or data processing (Kapadia, figure 1c, [0010, 0045-0048], note presenting classification to the user).
While Kapadia teaches training classifiers, Kapadia doesn’t specifically teach training a cluster-level classifier and clustering the tag-level sequence data into a plurality of tag sequence clusters based on distances between the tag sequences with distances depending at least on an order of tags in the tag sequences.  While Kapadia teaches training classifiers corresponding to a respective tag sequence cluster, Kapadia doesn’t specifically teach each cluster-specific classifier corresponds to a respective tag sequence cluster predicts mapping between i) transaction records that have been classified by the cluster-level classifier as belonging to the respective tag sequence cluster and ii) one or more labels of interests a cluster-level classifier; as well as determining, from the plurality of cluster-specific classifiers, a particular cluster-specific 
	clustering the tag-level sequence data into a plurality of tag sequence clusters based on distances between the tag sequences with distances depending at least on an order of tags in the tag sequences (Lin, [0028], note using k-means clustering to cluster data based on distances between tags, even though Lin teaches image data tagging, Mastierov, introduced below, teaches using the order of tags in the tag sequence, therefore when combined with the previously cited references this would be used with the transaction tag sequences of Kapadia and Mastierov).
training a cluster-level classifier that predicts mappings between i) the transaction records and ii) the tag sequence clusters (Lin, claim 1, [0004, 0024, 0026], note training a cluster level classifier to predict tags, even though Lin teaches image data tagging, when combined with the previously cited references this would be used with the transaction tag sequences of Kapadia)
training, a plurality of cluster-specific classifiers, wherein: each cluster-specific classifier corresponds to a respective tag sequence cluster (Lin, claim 1, [0026], note training cluster-specific classifier to predict mappings to corresponding labels; note the system is mean for training classifiers and since Lin uses the plural form of classifiers in claim 1, it is interpreted to train a plurality of cluster-specific classifiers), and  
each cluster-specific classifier corresponds to a respective tag sequence cluster predicts mapping between i) transaction records that have been classified by the cluster-level classifier as belonging to the respective tag sequence cluster and ii) one or 
receiving a test transaction record (Lin, [0019, 0030], training and testing a classifier);
predicting a particular tag sequence cluster of the test transaction record using the cluster-level classifier (Lin, claim 1, [0004, 0024, 0026], note training a cluster level classifier to predict tags, even though Lin teaches image data tagging, when combined with the previously cited references this would be used with the transaction tag sequences of Kapadia); 
predicting a label of interest of the test transaction record using the determined particular cluster-specific classifier (Lin, [0026], note training cluster-specific classifier to predict mappings to corresponding labels); and 
providing a representation of the test transaction record in association with the label of interest to a data consuming device for storage or data processing (Lin, figure 1, [0024], note databases may be used to store images with tags and labels, when combined with Kapadia this would be used for transaction records with labels)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Lin as modified because this would group together similar data to improve training and analysis (Lin, [0027]).
While Kapadia as modified teaches training cluster-specific classifiers, Kapadia as modified doesn’t specifically teach determining, from the plurality of classifiers, a 
forming tag-level sequence data from the token sequence, the tag-level sequence data including tag sequences corresponding to the token sequences, each tag in the tag sequences being a respective abstraction of one or more tokens (Mastierov, [0072-0078], note forming tag-level sequence data from tokens.  For example, the system identifies the tokens of a $ symbol and a decimal number as well as the words used in the token sequence preceding and determines features, e.g. tag sequence data);
training a cluster-level classifier that predicts mappings between i) the transaction records and ii) the tag sequence clusters (Mastierov, [0072-0078], note training the classifiers to map the input to tag sequence clusters.  When combined with the previous references the input would be the transaction records as taught by Kapadia)
training, a plurality of cluster-specific classifiers, wherein: each cluster-specific classifier corresponds to a respective tag sequence cluster (Mastierov, [0072-0078], note training multiple classifiers; note the classifiers each correspond to a respective tag sequence cluster, e.g. the price classifier corresponds to the price features determined from the token sequences.  For example the token sequence preceding an identified price field is abstracted to features used to train the price classifier), and  
each cluster-specific classifier corresponds to a respective tag sequence cluster predicts mapping between i) transaction records that have been classified by the cluster-level classifier as belonging to the respective tag sequence cluster and ii) one or more labels of interests (Mastierov, [0072-0078], note the cluster-specific classifier, e.g. 
predicting a particular tag sequence cluster of the test transaction record using the cluster-level classifier (Mastierov, [0065, 0072-0078], note predicting tag sequence clusters using the price classifier.  When combined with the previous references this would be for the records as taught by Kapadia and Lin);
determining, from the plurality of cluster-specific classifiers, a particular cluster-specific classifier that corresponds to the particular tag sequence cluster (Mastierov, [0072-0078], note determining which classifier to use, e.g. determining to use the price classifier after a price field was identified. When combined with the previous references this would be for the records as taught by Kapadia and Lin);
predicting a label of interest of the test transaction record using the determined particular cluster-specific classifier (Mastierov, [0072-0078], note mapping to a predicted label, e.g. mapping to a label from the price taxonomy using the price classifier.  When combined with the previous references this would be for the transaction records as taught by Kapadia and Lin); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Mastierov as modified because this would improve extracting and classifying records (Mastierov, [0032-0033]).

Regarding Claim 2:

Kapadia as modified further teaches:
wherein the token sequences are labeled with raw tags, each raw tag being an abstraction of a respective token in the transaction records (Kapadia, figure 2C, [0059-0070], note semantic rules for key words and phrases in descriptive dimensions of transaction data, which is interpreted as tag-level sequence data, e.g. IRS = Federal Tax; note each tag is an abstraction of one or more tokens).

Regarding Claim 3:
Kapadia as modified discloses the method above;
Kapadia as modified further teaches:
wherein forming the tag-level sequence data comprises merging a plurality of consecutive raw tags that are the same as one another into one tag in the tag-level sequence data (Kapadia, figure 2C, [0010, 0045-0070], note semantic rules for key words and phrases in descriptive dimensions of transaction data, which is interpreted as tag-level sequence data, e.g. IRS = Federal Tax) (Lin, [0028], note using k-means clustering to cluster data based on distances between tags, even though Lin teaches image data tagging, when combined with the previously cited references this would be used with the transaction tag sequences of Kapadia).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Lin as modified because this would group together similar data to improve training and analysis (Lin, [0027]).

Regarding Claim 7:
Kapadia as modified discloses the method above;
Kapadia as modified further teaches:
wherein each labels of interest includes at least one of a service provider name, a service provider address, a transaction location, or a transaction date (Kapadia, [0010, 0052], note supplier name and location).

Regarding Claim 8:
Kapadia as modified discloses the method above;
Kapadia as modified further teaches:
wherein the test transaction record includes a representation of a description from a service provider computer, the description describing a financial transaction between the service provider and a customer or between the service provider and another service provider (Kapadia, [0010, 0052], note transaction descriptions).

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a system with one or more computers and one or more storage devices (Kapadia, figures 8 and 9), while claim 1 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Claim 10 discloses substantially the same limitations as claim 2 respectively, except claim 10 is directed to a system with one or more computers and one or more 

Claim 11 discloses substantially the same limitations as claim 3 respectively, except claim 11 is directed to a system with one or more computers and one or more storage devices (Kapadia, figures 8 and 9), while claim 3 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 3.

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a non-transitory storage devices with one or more computers (Kapadia, figures 8 and 9), while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 16 discloses substantially the same limitations as claim 2 respectively, except claim 16 is directed to a non-transitory storage devices with one or more computers (Kapadia, figures 8 and 9), while claim 2 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 2.

Claim 17 discloses substantially the same limitations as claim 3 respectively, except claim 17 is directed to a non-transitory storage devices with one or more computers (Kapadia, figures 8 and 9), while claim 3 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 3.

Regarding Claim 21:
Kapadia as modified discloses the method above;
Kapadia as modified further teaches:
an ordering of the tags in each tag sequences of the particular tag sequence cluster is the same (Mastierov, [0074-0076], note tag sequence cluster require the ordering of the tags to be the same.  When combined with the previous references this would be for the records as taught by Kapadia and Lin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Mastierov as modified because this would improve extracting and classifying records (Mastierov, [0032-0033]).

Claim Rejections - 35 USC § 103

Claims 4-5, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia in view of Lin, Mastierov, and Ben-Tzur (US2017/0060984).

Regarding Claim 4:
Kapadia as modified discloses the method above;
Kapadia as modified further teaches:
wherein clustering the tag-level data comprises computing tag-level Levenshtein distances between tag sequences and clustering the tag sequences based on the tag-level Levenshtein distances using k-means clustering (Lin, [0028], note using k-means clustering to cluster data based on distances between tags, even though Lin teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Lin as modified because this would group together similar data to improve training and analysis (Lin, [0027]).
While Kapadia as modified teaches cluster, Kapadia as modified doesn’t specifically teach calculating Levenshtein distances.  However Ben-Tzur is in the same field of endeavor, data clustering, and Ben-Tzur teaches:
	wherein clustering the tag-level data comprises computing tag-level Levenshtein distances between tag sequences and clustering the tag sequences based on the tag-level Levenshtein distances using k-means clustering (Ben-Tzur, [0079], note the use of Levenshtein distances with k-means clustering, when combined with the previously cited references this would be used with the distance calculating and k-means clustering of Lin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Ben-Tzur as modified because this would improve the clustering analysis for the tags since Levenshtein distances are a string metric.

Regarding Claim 5:
Kapadia as modified discloses the method above;
Kapadia as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Lin as modified because this would group together similar data to improve training and analysis (Lin, [0027]).

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to a system with one or more computers and one or more storage devices (Kapadia, figures 8 and 9), while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to a system with one or more computers and one or more storage devices (Kapadia, figures 8 and 9), while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Claim 18 discloses substantially the same limitations as claim 4 respectively, except claim 18 is directed to a non-transitory storage devices with one or more computers (Kapadia, figures 8 and 9), while claim 4 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 4

Claim Rejections - 35 USC § 103

Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia in view of Lin,  Mastierov, and Nichols et al. (US2016/0306876), hereinafter Nichols.

Regarding Claim 6:
Kapadia as modified discloses the method above;
Kapadia as modified further teaches:
wherein training the cluster-specific classifier corresponding to the particular tag sequence cluster comprises training a character-level Neural Network classifier using labeled transaction records whose tag-level sequence data belongs to the particular tag sequence cluster (Kapadia, figure 2C, [0010, 0045-0070], note semantic rules for key words and phrases in descriptive dimensions of transaction data, which is interpreted as tag-level sequence data, e.g. IRS = Federal Tax; note classification of tags) (Lin, claim 1, [0004, 0019, 0024-0028], note the classifier is a neural network, when combined the reference below this would be a recurrent neural network; note training a cluster level classifier to predict tags, even though Lin teaches image data tagging, when combined with the previously cited references this would be used with the transaction tag 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Lin as modified because this would group together similar data to improve training and analysis (Lin, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Mastierov as modified because this would improve extracting and classifying records (Mastierov, [0032-0033]).
While Kapadia as modified teaches using neural networks, Kapadia as modified doesn’t specifically state the neural network is a Recurrent Neural Network.  However Nichols is in the same field of endeavor, language processing, and Nichols teaches:
training a character-level Recurrent Neural Network (RNN) classifier (Nichols, [0059], note the use of an RNN classifier for the training neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references to incorporate the teachings of Nichols as modified because this would the content analysis and learning (Nichols, [0059]).

Claim 14 discloses substantially the same limitations as claim 6 respectively, except claim 14 is directed to a system with one or more computers and one or more 

Claim 20 discloses substantially the same limitations as claim 6 respectively, except claim 20 is directed to a non-transitory storage devices with one or more computers (Kapadia, figures 8 and 9), while claim 6 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 6.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kapoor et al. (US9063978) teaches a financial tagger system; Houghton (US2014/0040272) teaches tagging of content items and entities;
Calapodescu et al. (US2017/0300565) teaches a trained component for tokenizing text to apply tags, identifying clusters, and labeling tags with clusters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/11/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152